Appeals by defendants from two judgments (one as to each of them) of the Supreme Court, Suffolk County, both rendered June 23, 1977, convicting each of them of possession of cigarettes for the purpose of sale, for which no New York State tax was paid, upon a jury verdict, and imposing sentence. Judgments affirmed and case remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). At the trial defendants were represented by one retained attorney. The record does not indicate whether the trial court advised them as to the potential perils of that course. Defendants now claim that the fact that they were represented by one attorney deprived them of a fair trial. However, they do not allege any specific conflict of interest between them. Further, the record demonstrates that no conflict of interest arose. Therefore, the fact that they were represented by one attorney does not warrant reversal (see People v Sullivan, 64 AD2d 533; People v Ragonesi, 63 AD2d 741). We have considered the other issues raised by defendants and find them to be without merit. Hopkins, J. P., Damiani, Rabin and Shapiro, JJ., concur.